Citation Nr: 0714391	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from September 1977 to 
December 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
previously denied in June 1994. 

2.  Evidence presented since June 1994 does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 1994 decision denying service connection for a 
psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  

2.  New and material evidence sufficient to reopen the claim 
for service connection for a psychiatric disability has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
request to reopen and the underlying claim for service 
connection.  The letter also informed the veteran what 
specific evidence was needed to reopen and establish his 
claim, in accord with Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).  Although the veteran was not 
provided notice of the disability rating and effective date 
regulations, because the request to reopen has been denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records.  
Consequently, the duty to notify and assist has been 
satisfied.  

The RO denied service connection for a "nervous condition" 
in June 1994.  That decision was not appealed and is now 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (1993).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The June 1994 decision denied service connection because 
there was no evidence of a psychiatric disability in service 
or within one year following discharge of service.  Evidence 
submitted for this claim includes VA and private treatment 
records that report diagnoses of anxiety.  These treatment 
records are "new."  They were not considered previously, 
and they report a diagnosis, anxiety disorder, that was not 
established at the time of the last decision.  (At that time, 
the veteran was diagnosed with sociopathic personality 
disorder).  The evidence is not "material," however, 
because it does not serve to cure the defects presented in 
the June 1994 decision.  The new evidence does not establish 
that a psychiatric disability was present in service or is 
otherwise related to his period of active service.  The mere 
fact that an anxiety disorder was diagnosed is not 
sufficient, standing alone, to reopen the claim.  

The veteran has argued that his claim should be granted since 
his service medical records report a diagnosis and treatment 
for anxiety.  A May 1978 service medical record does report a 
finding of "[questionable] anxiety disorder" in May 1978, 
but an anxiety disorder was never diagnosed and subsequent 
service psychiatric records report findings of "no evidence 
of mental illness" and "immature personality."  The Board 
notes that these records were previously considered by the RO 
in the June 1994 decision. The veteran has not submitted any 
evidence that can be considered "material;" consequently, 
the request to reopen is denied.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disability.  
The request to reopen the claim is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


